UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                  Chapter 11
 WONDERWORK, INC.,
                                                  Case No. 16-13607-smb
                      Debtor.
 VINCENT A. SAMA, as Litigation Trustee           Adv. Pro. No. 18-1873-smb
 of the WW Litigation Trust,
                                                  ORDER ON DEFENDANTS’
                         Plaintiff,               MOTIONS TO DISMISS

          - against -

 BRIAN MULLANEY, HANA FUCHS,
 THEODORE DYSART, RAVI KANT,
 JOHN J. CONEYS, STEVEN LEVITT,
 CLARK KOKICH, STEVEN RAPPAPORT,
 RICHARD PRICE, and MARK
 ATKINSON,

                         Defendants.

          This matter having come before the Court on the motions to dismiss of Defendants Brian

Mullaney (ECF Doc. #28-29), Hana Fuchs (ECF Doc. #30-31), Theodore Dysart (ECF Doc. #22-

23), John J. Coneys (ECF Doc. #19-20), Clark Kokich, Steven Levitt, Richard Price, and Steven

Rappaport (ECF Doc. #24, 26, 37), and Mark Atkinson (ECF Doc. #26); and Plaintiff Vincent A.

Sama, as Litigation Trustee of the WW Litigation Trust, having requested in his opposition brief

(ECF Doc. #36) leave to amend any legally deficient claims asserted in the Complaint; and the

Court having entered a Memorandum Decision Granting in Part and Denying in Part Defendants’

Motions to Dismiss (ECF Doc. #70, “Memorandum Decision”); now, therefore, for reasons set

forth in the Memorandum Decision, it is hereby:

          ORDERED, that the First and Second Claims for Relief in the Complaint are dismissed;

and it is further




                                                                1" = "1" "SGR/22213752.1" "" SGR/22213752.1
        ORDERED, that the Third Claim for Relief in the Complaint is dismissed, except insofar

as it asserts a claim for breach of fiduciary for submitting declarations in support of the Debtor’s

opposition to HelpMeSee, Inc.’s motion for a chapter 11 trustee without adequate investigation;

and it is further

        ORDERED, that Defendants Brian Mullaney’s and Hana Fuchs’ motions to dismiss

the Complaint as against them are granted in part and denied in part, as set forth in the

Memorandum Decision; and it is further

        ORDERED, that Plaintiff’s motion for leave to amend is hereby granted; and it is further

        ORDERED, that Plaintiff may file an amended complaint on or before February 14, 2020,

and if he does so, the parties shall confer and advise the Court by February 21, 2020 as to how

they intend to proceed; and it is further

        ORDERED, that Defendants’ deadline to file a motion for reargument is extended to

February 28, 2020; and it is further

        ORDERED, in the event that Plaintiff does not file an amended complaint, Defendants

shall answer the complaint on or before February 28, 2020, unless on or before such date he or she

has moved for reargument or reconsideration.

Dated: New York, New York
       February 3, 2020

                                                     /s/ STUART M. BERNSTEIN
                                                     Honorable Stuart M. Bernstein
                                                     United States Bankruptcy Judge




                                                                  1" = "1" "SGR/22213752.1" "" SGR/22213752.1
